December 1, 1910. The opinion of the Court was delivered by
An action against a foreign corporation and a resident of this State, in which the venue is laid in a county other than that of the resident of the State, should, on his motion, be transferred to the county of his residence for trial. Code, Sec. 146.
When an action is brought in the wrong county, answering to the merits to keep from being adjudged in default, subject to the rights of defendant under notice of a motion previously given to transfer the case to the county of his residence for trial, is not a voluntary submission to the jurisdiction of the Court, or a waiver of his right to press his motion for an order transferring the case to the county of his residence for trial, where the appearance is special and the right to make such motion is expressly reserved. Whaley v. Lawton, 53 S.C. 580,31 S.E. 660; Rafield v. R.R. Co., 86 S.C. 324.
Affirmed. *Page 324